Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 21, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151717(36)                                                                                    Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  BOARD OF TRUSTEES OF THE CITY OF                                                         Richard H. Bernstein,
                                                                                                           Justices
  PONTIAC POLICE AND FIRE RETIREE
  PREFUNDED GROUP HEALTH &                                      SC: 151717
  INSURANCE TRUST,                                              COA: 316418
            Plaintiff-Appellee,                                 Oakland CC: 2012-128625-CZ

  v

  CITY OF PONTIAC,
             Defendant-Appellant.
  ________________________________________/

           On order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file its answer to the application for leave to appeal is GRANTED. The answer submitted
  on July 14, 2015, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 21, 2015